Shaw, C. J.
1. The defendant objects that the question to Colbath, “ Whether, at any time prior to the trial before the magistrate, he had procured any liquors of the defendant,” was too broad, because it might include the seven days which intervened between the day of the complaint and the day of the trial. But this reason was not stated; if it had been, the question might have been qualified. If he had testified that he had, then another question, “ when ? ” would have set the matter right. The ground of exception cannot be kept back at the trial, and afterwards made here, when it is too late to correct and limit the question.
2. The question to Warwick, whether he had obtained liquors of the defendant at any time Anee the passage of the act on which he was prosecuted, was of the same character, and the objection must be overruled for the same reason.

Exceptions overruled.